 

[g3yn14cj3rgs000001.jpg]

Exhibit 10.2

 

Participant Name:

 

 

Participant ID No.:

CERIDIAN HCM HOLDING INC.

2018 Equity Incentive Plan

Restricted Stock Unit Award Agreement

 

(if applicable)

 

Grant Date:

 

 

 

 

Number of Restricted Stock Units:

 

 

2019 Non-Sponsor, Independent Director

 

 

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is made by and
between Ceridian HCM Holding Inc., a Delaware corporation (the “Company”), and
the above-named participant (the “Participant”), effective as of the
above-designated grant date (the “Grant Date”).

RECITALS

WHEREAS, the Company has adopted the Ceridian HCM Holding Inc. 2018 Equity
Incentive Plan (as the same may be amended from time to time, the “Plan”), which
Plan is incorporated herein by reference and made a part of this Agreement, and
capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to those terms in the Plan; and

WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant that will provide the Participant the opportunity to acquire shares
of Common Stock (“Shares”) upon the settlement of stock units on the terms and
conditions set forth in the Plan and this Agreement (“Restricted Stock Units”).

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:

1.

Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant the above-designated number of Restricted Stock Units, on the terms
and conditions set forth in the Plan and this Agreement, subject to adjustment
as set forth in the Plan.

2.

Vesting and Forfeiture of Restricted Stock Units. Subject to the terms and
conditions set forth in the Plan and this Agreement, the Restricted Stock Units
shall vest as follows:

 

(a)

General. Except as otherwise provided in Section 2(b), 100% of the Restricted
Stock Units shall vest on the first anniversary of the Date of Grant, subject to
the Participant’s continued Service through the applicable vesting date.

 

(b)

Accelerated Vesting. The Restricted Stock Units shall fully vest upon a Change
of Control or upon the death of the Participant, subject to the Participant’s
continued Service through such date.

 

(c)

Termination of Service. All unvested Restricted Stock Units shall be forfeited
upon the Participant’s termination of Service with the Company or its
Subsidiaries for any reason. Without limiting the generality of the foregoing,
the Shares (and any resulting proceeds) will continue to be subject to Section
12.2 (Termination for Cause) and 12.3 (Right of Recapture) of the Plan.

 

 

--------------------------------------------------------------------------------

[g3yn14cj3rgs000001.jpg]

 

3.

Settlement. The Company shall deliver to the Participant within forty-five (45)
days following the vesting date of the Restricted Stock Units a number of Shares
equal to the aggregate number of Restricted Stock Units that vest as of such
date. No fractional Shares shall be delivered; the Company shall pay cash in
respect of any fractional Shares. The Company may deliver such shares either
through book entry accounts held by, or in the name of, the Participant or cause
to be issued a certificate or certificates representing the number of Shares to
be issued in respect of the Restricted Stock Units, registered in the name of
the Participant.  Notwithstanding the foregoing, the Restricted Stock Units may
be settled in the form of: (a) cash, to the extent settlement in Shares (i) is
prohibited under applicable laws, (ii) would require the Participant, the
Company or the Subsidiary that employs the Participant (the “Employer”) to
obtain the approval of any governmental and/or regulatory body in the
Participant's country of residence (and country of employment, if different), or
(iii) is administratively burdensome; or (b) Shares, but the Company may require
the Participant to immediately sell such Shares if necessary to comply with
applicable laws (in which case, the Participant hereby expressly authorizes the
Company to issue sales instructions in relation to such Shares on the
Participant's behalf).

4.

Responsibility for Taxes.

 

(a)

Participant shall be solely responsible for the payment and withholding of all
income, employment and other taxes attributable to Participant under this
Agreement (the “Tax-Related Items”), and Participant shall timely remit all
taxes to the Internal Revenue Service and any other required governmental
agencies. The Participant further acknowledges and agrees that, during and after
the Participant’s termination of Service, Participant will indemnify, defend and
hold the Company harmless from all taxes, interest, penalties, fees, damages,
liabilities, obligations, losses and expenses arising from a failure or alleged
failure to make the required reports and payments for income taxes.

 

(b)

Where the Company or the Employer is required by local laws in the Participant’s
country of residence (or country of employment, if different) to deduct or
withhold any Tax-Related Items, then prior to the relevant taxable or taxable
withholding event, as applicable, the Participant agrees to pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all such
Tax-Related Items required to be withheld. In this regard, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all such Tax-Related Items
required to be withheld by one or a combination of the following:  

 

(i)

withholding from the Participant’s wages or other cash compensation, if any,
paid to the Participant by the Company or the Employer;

 

(ii)

withholding from the proceeds from the sale of Shares acquired upon vesting,
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Participant’s behalf pursuant to this authorization) including
pursuant to a broker-assisted settlement;

 

(iii)

having the Company withhold Shares that the Participant otherwise would have
received upon vesting of the Restricted Stock Units; or

 

(iv)

any other arrangement satisfactory to the Company or the Employer regarding
payment of such Tax-Related Items.

Depending on the withholding method, the Company or the Employer may withhold or
account for any such Tax-Related Items by considering applicable statutory
withholding rates (as determined by the Company or the Employer in good faith
and in its sole discretion) or other applicable withholding rates.

 

(c)

Finally, where and to the extent that Section 4(b) is applicable, the
Participant agrees to pay to the Company or the Employer any number of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company or the
Employer may refuse to honor the vesting of the Restricted Stock Units, or
refuse to deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items required to be deducted or withheld by the Company or the
Employer.

5.

Adjustment of Shares. If there shall occur any change with respect to the
outstanding shares of Common Stock as provided by Section 4.5 of the Plan, the
Restricted Stock Units may be adjusted accordingly.

6.

Compliance with Laws. If the Participant is resident or employed outside of the
United States, as a condition of participation, the Participant agrees to
repatriate all payments attributable to the Shares or cash acquired under the
Plan (including, but not limited to, dividends and any proceeds derived from the
sale of Shares acquired under the Plan) in accordance with local foreign
exchange rules and regulations in the Participant’s country of residence (and
country of employment, if different). In addition, the Participant agrees to
take any and all actions, and consents to any and all actions taken by the
Company and the Employer, as may be required to allow the Company and the
Employer to comply with local laws, rules and regulations in the Participant’s
country of residence (and country of employment, if different). Finally, the
Participant agrees to take any and all actions as may be required to comply with
the Participant’s personal legal and tax obligations under local laws, rules and
regulations in his or her country of residence (and country of employment, if
different).

7.

Private Placement.  If the Participant is resident or employed outside of the
United States, the Restricted Stock Units are not intended to be a public
offering of securities in the Participant’s country of residence (or country of
employment, if different). The Company has not submitted a registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law), and the Restricted Stock Units are
not subject to the supervision of local securities authorities.

8.

No Advice Regarding Participation. No employee of the Company or its
Subsidiaries is permitted to advise the Participant regarding his or her
participation in the Plan. The Participant should consult with his or her own
qualified personal tax, legal and financial advisors before taking any action
related to the Plan.

2

--------------------------------------------------------------------------------

[g3yn14cj3rgs000001.jpg]

 

9.

Insider Trading and Market Abuse Laws: By participating in the Plan, the
Participant agrees to comply with the Company’s policy on insider trading (to
the extent that it is applicable to the Participant). The Participant
acknowledges that, depending on the Participant or the Participant’s broker’s
country of residence or where the Shares are listed, the Participant may be
subject to insider trading restrictions and/or market abuse laws that may affect
the Participant’s ability to accept, acquire, sell or otherwise dispose of
Shares, rights to Shares or rights linked to the value of Shares during such
times the Participant is considered to have “inside information” regarding the
Company as defined in the laws or regulations in the Participant’s country of
residence (and country of employment, if different). Local insider trading laws
and regulations may prohibit the cancellation or amendment of orders the
Participant placed before he or she possessed inside information. Furthermore,
the Participant could be prohibited from (a) disclosing the inside information
to any third party (other than on a “need to know” basis), and (b) “tipping”
third parties or causing them otherwise to buy or sell securities. Third parties
include fellow employees. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company insider trading policy. The Participant acknowledges that it is the
Participant’s responsibility to comply with any restrictions and the Participant
should speak to his or her personal advisor on this matter.

10.

Imposition of Other Requirements:  The Company reserves the right to impose
other requirements on the Restricted Stock Units, any Shares acquired pursuant
to the Restricted Stock Units and the Participant’s participation in the Plan to
the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable for legal or administrative reasons.
Such requirements may include (but are not limited to) requiring the Participant
to sign any agreements or undertakings that may be necessary to accomplish the
foregoing.

11.

Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use, processing and transfer, in electronic or other form, of
the Participant’s personal data as described in this document by and among, as
applicable, the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing his or her participation in
the Plan.

The Participant understands that the Company and the Employer hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, family size, marital status, sex, beneficiary information, emergency
contacts, passport/visa information, age, language skills, driver’s license
information, nationality, C.V. (or resume), wage history, employment references,
social insurance number, resident registration number or other identification
number, salary, job title, employment or severance contract, current wage and
benefit information, personal bank account number, tax-related information, plan
or benefit enrollment forms and elections, award or benefit statements, any
Shares or directorships in the Company, details of all awards or any other
entitlements to Shares awarded, canceled, purchased, vested, unvested or
outstanding for purpose of managing and administering the Plan (“Data”).  

The Participant understands that Data may be transferred to Morgan Stanley Smith
Barney (or any successor Plan Broker) and any third parties assisting in the
implementation, administration and management of the Plan including, but not
limited to, the Subsidiaries or Affiliates of the Company. These third-party
recipients may be located in the Participant’s country of residence (and country
of employment, if different) or elsewhere, and the recipient’s country may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that the Participant may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Company's People and Culture Organization.  

The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired. The Participant understands that Data only will be held as long
as is necessary to implement, administer and manage the Participant’s
participation in the Plan.  

The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company's human resources
department. If the Participant does not consent, or if the Participant later
seeks to revoke his or her consent, the Participant’s service status and career
will not be affected; the only consequence of refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant the
Participant purchase rights or administer or maintain such purchase rights.
Therefore, the Participant understands that refusing or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Company's People and Culture Organization.

Finally, upon request of the Company or the Employer, the Participant agrees to
provide an executed data privacy consent form (or any other agreements or
consents that may be required by the Company and/or the Employer) that the
Company and/or the Employer may deem necessary to obtain from the Participant
for the purpose of administering the Participant’s participation in the Plan in
compliance with the data privacy laws in the Participant’s country of residence
(and country of employment, if different), either now or in the future. The
Participant understands and agrees that he or she will be unable to participate
in the Plan if the Participant fails to provide any such consent or agreement
requested by the Company and/or the Employer.

12.

Nature of the Benefit.  The Participant understands and agrees that:

 

(a)

the Plan is established voluntarily by the Company, it is discretionary in
nature and may be amended, modified, suspended or terminated by the Company at
any time as provided in the Plan;

 

(b)

the grant of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;

 

(c)

all decisions with respect to future grants, if any, including, but not limited
to, the times when the Restricted Stock Units shall be granted and the vesting
period will be at the sole discretion of the Company;

3

--------------------------------------------------------------------------------

[g3yn14cj3rgs000001.jpg]

 

 

(d)

the grant of Restricted Stock Units and the Participant’s participation in the
Plan shall not create a right to further employment with the Employer, shall not
be interpreted as forming an employment or Service contract with the Company and
shall not interfere with the ability of the Employer to terminate the
Participant’s employment relationship at any time (as otherwise may be permitted
under local law);

 

(e)

the Participant’s participation in the Plan is voluntary;

 

(f)

the Restricted Stock Units and any underlying Shares are not intended to replace
any pension rights or compensation;

 

(g)

the grant of Restricted Stock Units and the underlying Shares are an
extraordinary item of compensation outside the scope of the Participant’s
employment (and employment contract, if any) with the Employer and is not part
of normal or expected compensation for any purpose, including, without
limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

 

(h)

the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

 

(i)

the grant of Restricted Stock Units will not be interpreted to form an
employment contract with the Employer;

 

(j)

the Company and the Employer are not liable for any exchange rate fluctuation
between the Participant’s local currency and the United States Dollar that may
affect the value of the Shares or any amounts due pursuant to settlement or the
subsequent sale of any Shares; and

 

(k)

no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units under the Plan resulting from termination of the
Participant’s employment by the Employer (for any reason and whether or not in
breach of local labor laws and whether or not later found to be invalid).

13.

Country Addendum; Interpretation of Terms; General.  The term “Country Addendum”
means any document prepared by the Company and which refers to this Agreement
and contains additional Restricted Stock Unit terms to address matters
pertaining to the Participant’s then current country of residence (and country
of employment, if different). If the Participant relocates to one of the
countries included in the Country Addendum, the special terms and conditions for
such country will apply to the Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons (or the Company may establish alternative terms
as may be necessary or advisable to accommodate the Participant’s transfer). The
Country Addendum constitutes part of this Agreement. The Committee shall
interpret the terms of the Restricted Stock Units, this Agreement, the Plan and
any Country Addendum, and all determinations by the Committee shall be final and
binding.  The Company may, without the Participant’s consent, assign all of
their respective rights and obligations under the Restricted Stock Unit to their
respective successors and assigns.  Following an assignment to the successor of
the Company, as applicable, all references herein to the Board of Directors and
Committee shall be references to the board of directors and committee, as
applicable, of the successor of the Company.  This Agreement, the Plan and any
Country Addendum contain the complete agreement between the Company and the
Participant concerning the Restricted Stock Units, are governed by the laws of
the State of Delaware (or the laws stated an applicable Country Addendum), and
may be amended only in writing, signed by an authorized officer of the
Company.  The Participant will take all actions reasonably requested by the
Company to enable the administration of the Restricted Stock Units and Plan
and/or comply with the local laws and regulations of the Participant’s then
current country of residence.  No waiver of any breach or condition of this
Agreement, the Plan or a Country Addendum shall be deemed to be a waiver of any
other or subsequent breach or condition whether of like or different nature.

14.

Compensation Recoupment Policy.  The Restricted Stock Units and any Shares
issued thereunder shall be subject to any compensation recoupment policy of the
Company that is applicable by its terms to the Participant and to awards of this
type.  For purposes of the foregoing, the Participant expressly and explicitly
authorizes the Company to issue instructions, on the Participant's behalf, to
any brokerage firm and/or third-party administrator engaged by the Company to
hold Shares and other amounts acquired under the Plan to re-convey, transfer or
otherwise return such Shares and/or other amounts to the Company.

15.

Miscellaneous Provisions

 

(a)

Rights of a Shareholder of the Company. Prior to settlement of the Restricted
Stock Units in Shares, neither the Participant nor the Participant’s
representative will have any rights as a shareholder of the Company with respect
to any Shares underlying the Restricted Stock Units. To the extent the Company
pays any regular cash dividends to its shareholders, dividend equivalent rights
with respect to the Shares will be accumulated and will be satisfied in
additional Restricted Stock Units that are subject to the same terms and
conditions of the applicable Restricted Stock Units.

 

(b)

Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this
Agreement.  This Agreement and the Plan supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to the subject matter of this Agreement.

 

(c)

Official Language.  The official language of this Agreement, the Plan and any
Country Addendum is English.  Documents or notices not originally written in
English shall have no effect until they have been translated into English, and
the English translation shall then be the prevailing form of such documents or
notices.  Any notices or other documents required to be delivered to Ceridian
under this Agreement, shall be translated into English, at the Participant’s
expense, and provided promptly to the Company in English. The Company may also
request an untranslated copy of such documents.

 

(d)

Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

4

--------------------------------------------------------------------------------

[g3yn14cj3rgs000001.jpg]

 

 

(e)

Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

 

(f)

Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

 

(g)

Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

 

(h)

Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to any Awards granted under the Plan by electronic means
or to request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

(i)

Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Restricted Stock
Units subject to all of the terms and conditions of the Plan and this Agreement.
In the event of a conflict between any term or provision contained in this
Agreement and a term or provision of the Plan, the applicable term and provision
of the Plan will govern and prevail.

IN WITNESS WHEREOF, the Company and the Participant have executed this
Restricted Stock Unit Award Agreement as of the dates set forth below.

 

PARTICIPANT

 

CERIDIAN HCM HOLDING INC.

By:

 

 

Date:

 

 

By:

 

 

Date:

 

Printed Name:

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

[g3yn14cj3rgs000001.jpg]

 

CERIDIAN HCM HOLDING INC.

2018 Equity Incentive Plan

Restricted Stock Unit Award Agreement

COUNTRY ADDENDUM

This Country Addendum to the Agreement includes additional terms and conditions
that govern the Restricted Stock Units (“RSUs”) and the Participant’s
participation in the Plan if the Participant resides and/or works outside of the
United States. If the Participant transfers to another country reflected in this
Country Addendum, the additional terms and conditions for such country (if any)
will apply to the Participant to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons (or the Company may establish
alternative terms as may be necessary or advisable to accommodate the
Participant’s transfer). Capitalized terms not defined in this Country Addendum
but defined in the Agreement or the Plan shall have the same meaning as in the
Agreement or the Plan.

AUSTRALIA

1.

Breach of Law. Notwithstanding anything to the contrary in the Agreement or the
Plan, the Participant will not be entitled to, and shall not claim any benefit
(including without limitation a legal right) under the Plan if the provision of
such benefit would give rise to a breach of Part 2D.2 of the Corporations Act
2001 (Cth) (or any successor provision), any other provision of that Act, or any
other applicable statute, rule or regulation which limits or restricts the
giving of such benefits.

2.

Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).

CANADA

1.

Securities Law Information. The Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed.  

2.

Termination Date.  Notwithstanding any provisions in the Agreement or the Plan
to the contrary, the effective date of the Participant’s termination of Service
for purposes of the Restricted Stock Units shall be the last day of any
statutory notice of termination period required under applicable law.  

If the Participant is a resident of Canada for purposes of the Income Tax Act
(Canada), or is subject to taxation in Canada in respect of his or her RSUs, the
following provisions apply:

3.

Settlement. Notwithstanding any provisions in the Agreement or the Plan to the
contrary, prior to the date that is ten years after the applicable Grant Date
(the “Expiry Date”), all or any number of vested RSUs held by such Participant
may be converted by the Participant to Shares at the option of the Participant
after each Vesting Date.  This right may be exercised by delivering an
electronically executed notice of conversion (a “Conversion Notice”) in such
form, manner and timeframe required by Ceridian.  The Conversion Notice shall
state the number of vested RSUs such Participant wishes to convert into
Shares.  As soon as practical following receipt of the Conversion Notice, the
Company shall issue and deliver to such Participant a number of Shares equal to
the aggregate number of RSUs so exercised in settlement thereof.  Any RSUs in
respect of which the Participant has not provided a Conversion Notice prior to
the Expiry Date will be forfeited and cancelled for no consideration.

4.

Settlement in Shares. Notwithstanding any provisions in the Agreement or the
Plan to the contrary, no cash or other property (other than newly issued Shares)
shall be issuable or deliverable by the Company upon the settlement of such
Participant’s RSUs hereunder.  If the aggregate number of Shares issuable to
such Participant upon the conversion of the Participant’s RSUs hereunder would
otherwise include a fraction of a Share, such number of Shares shall be rounded
down to the nearest whole number of Shares.

6

--------------------------------------------------------------------------------

[g3yn14cj3rgs000001.jpg]

 

If the Participant is a resident of Quebec, the following provision applies:

5.

English Language Consent. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir expressément souhaité que la convention, ainsi
que tous les documents, avis et procédures judiciarise, exécutés, donnés ou
intentés en vertu de, ou lié, directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.

MAURITIUS

No country-specific provisions.

UNITED KINGDOM

1.

Responsibility for Taxes. The following provision supplements Section 4 of the
Agreement:

The Participant agrees to be liable for any Tax-Related Items and hereby
covenants to pay any such Tax-Related Items, as and when requested by Ceridian
or the Employer or by Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority). The Participant also agrees to
indemnify and keep indemnified the Company and the Employer against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay to HMRC (or any other tax authority or any other relevant authority) on the
Participant’s behalf.

Notwithstanding the foregoing, if the Participant is a director or executive
officer (within the meaning of Section 13(k) of the Exchange Act), the terms of
the immediately foregoing provision may not apply.  In such case, the
Participant understands that the Participant may not be able to indemnify the
Company for the amount of any income tax not collected from or paid by the
Participant and, therefore, any such income tax not so collected from or paid by
the Participant within 90 days after the end of the U.K. tax year in which the
event giving rise to the Tax-Related Items occurs may constitute a benefit to
the Participant on which additional income tax and national insurance
contributions may be payable. The Participant acknowledges that the Company or
the Employer may recover any such additional income tax and national insurance
contributions at any time thereafter by any of the means referred to in the
Agreement. However, the Participant is primarily responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime.

2.

Exclusion of Claim. The Participant acknowledges and agrees that the Participant
will have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Participant ceasing to have rights under or to be
entitled to the Restricted Stock Units under the Plan, whether or not as a
result of termination of employment (whether such termination is in breach of
contract or otherwise), or from the loss of diminution in value of the Shares
underlying the Restricted Stock Units. Upon the grant of the Restricted Stock
Units, the Participant shall be deemed to have waived irrevocably such
entitlement.

7